     Case 6:18-ap-01089-MH       Doc 83 Filed 07/24/19 Entered 07/24/19 15:50:54         Desc
                                  Main Document    Page 1 of 6



 1   James K. Schultz, Esq. (SBN 309945)
     Debbie P. Kirkpatrick, Esq. (SBN 207112)
 2   SESSIONS, FISHMAN, NATHAN & ISRAEL, LLP
 3   1545 Hotel Circle South, Suite 150
     San Diego, CA 92108-3426
 4   Tel: 619/758-1891
     Fax: 619/296-2013
 5   jschultz@sessions.legal
     dkirkpatrick@sessions.legal
 6   Attorneys for Defendants
 7   Attorneys for Defendants
     National Collegiate Student Loan Trust 2006-1,
 8   National Collegiate Student Loan Trust 2006-4,
     National Collegiate Student Loan Trust 2007-4
 9   (erroneously sued as National Collegiate Student Loan Trust 2007-1)
10                      UNITED STATES BANKRUPTCY COURT
11                       CENTRAL DISTRICT OF CALIFORNIA

12
     IN RE:                                 )             Case No. 16-BK-30625-MH
13                                          )
               John Martin Mata             )             Chapter 7
14             Livier Mata                  )
                                            )
15                                          )
     John M. Mata,                          )             Adversary No. 6:18-AP-01089-MH
16                                          )
                             Plaintiff,     )             RESPONSE IN OPPOSITION TO
17                                          )             PLAINTIFF’S “NOTICE OF
           vs.                              )             SUPPLEMENTAL AUTHORITY”
18                                          )             DOCKET NO. 78
     National Collegiate Student Loan Trust )
19   2006-1, et al.                         )
                                            )
20                           Defendants.    )
                                            )
21
           This Court granted summary judgment to Defendants National Collegiate
22
     Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-4,
23
     National Collegiate Student Loan Trust 2007-4. Docket Nos. 70-71. Plaintiff has
24
     not filed an appeal or sought reconsideration of that ruling. Instead, and without
25
     first requesting leave to do so, Plaintiff has filed a supplemental post-judgment brief
26
     entitled Notice of Supplemental Authority (“Notice”) (Docket No. 78). The Notice
27
     is not properly before the Court and cites to inapplicable and irrelevant caselaw.
28
     The Notice should be stricken or ignored.
           1.     The Notice Should be Stricken
                            Response in Opposition to Notice of Supplemental Authority
                                                        1
     Case 6:18-ap-01089-MH      Doc 83 Filed 07/24/19 Entered 07/24/19 15:50:54         Desc
                                 Main Document    Page 2 of 6



 1         The Court has not authorized additional, supplemental briefing, and there is
 2   no Local Bankruptcy Rule allowing more briefing. For these reasons alone,
 3   Plaintiff’s Notice should be stricken.
 4         2.     The Supplemental Authority is Not Instructive and Should be
                  Ignored
 5
           Plaintiff’s Notice informs the Court about the Supreme Court’s recent
 6
     opinion in a trademark licensing dispute, Mission Product Holdings, Inc. v.
 7
     Tempnology, LLC, 139 S. Ct. 1652, 67 Bankr. Ct. Dec. (CRR) 51 (2019). However,
 8
     Tempnology deals exclusively with rejection of executory contracts and the post-
 9
     rejection rights of the counter-parties to such contracts. Importantly, the case does
10
     not impact 11 U.S.C. § 523(a)(8) or the law governing nondischargeability of
11
     student loans. Moreover, the guaranty agreements at issue in the present case were
12
     expressly not rejected and were non-executory, completed contracts.
13
                  a.    TERI’s guaranty obligations to Defendants were never
14                      voided or rejected
15         Section 365(g) describes what rejection means, and as the Court in
16   Tempnology reiterated, rejection “constitutes a breach of [an executory] contract[.]”
17         Upon filing its Ch. 11 petition, The Education Resources Institute (TERI)
18   almost immediately filed motions to “honor” and not reject its guaranty obligations
19   to Defendants—guarantees which were secured by specifically pledged accounts.
20   See e.g. The Educational Resources Institute, Inc., v. The National Collegiate
21   Master Student Loan Trust I, et al., BAP No. MB 09-058, Judgment Dismissing
22   Interlocutory Appeal (B.A.P. 1st Cir. Oct. 30, 2009) available at TERI Ch. 11., Dkt.
23   No. 111 (Bankr. D.Mass. Nov. 5, 2009).
24         On June 5, 2008, the Debtor filed a Motion for Order Pursuant to
25         Sections 105, 352 and 363 of the Bankruptcy Code Authorizing the
26         Debtor to Honor Certain of its Guaranty Obligations and Purchase
27         Defaulted Loans Using Certain Pledged Accounts Established for the
28         Benefit of the Trusts (“Trusts Motion”). The Trusts Motion identified
           seventeen such Trusts, each of which had been established to hold and

                           Response in Opposition to Notice of Supplemental Authority
                                                       2
     Case 6:18-ap-01089-MH                 Doc 83 Filed 07/24/19 Entered 07/24/19 15:50:54                 Desc
                                            Main Document    Page 3 of 6



 1              securitize pools of student loans.                      Upon securitization, pledged
 2              accounts were created from pre-existing so-called “pooled accounts” or
 3              other accounts previously pledged for the benefit of the original lenders.
 4              The pledged accounts were intended to secure the Debtor’s guaranty
 5              obligations with respect to the securitized loans. . . . “each Trust has a
 6              valid, enforceable, perfected security interest in its respective Collateral
 7              . . . .”
 8   Id. at pages 4-5 (emphasis added).
 9              At the beginning of the TERI Ch. 11, only those guaranty agreements
10   pertaining to certain “Pipeline,” “Make and Wait,” or “Make and Hold” loans were
11   rejected as “executory contracts.”1 But Plaintiff’s student loans were not “Pipeline”
12   loans. Each of Plaintiff’s student loans had already been originated by Charter One
13   Bank, N.A., guaranteed by TERI, and assigned to Defendants years earlier.2
14              Defendants’ loans, which were already securitized, were expressly
15   distinguished from the Pipeline, “make-and-wait,” and “make-and-hold” loans
16   which were “earmarked for securitization” at the time of TERI’s petition date, but
17   not yet securitized.3 Within the context of the TERI Ch.11, Defendants, “in good
18   faith,” settled and “compromise[d]” their claims and on how to enforce TERI’s
19   guaranty obligations.4 This compromise allowed TERI, “one of the largest not-for-
20   profit entities in the country,”5 to emerge from Chapter 11, maintain its nonprofit
21   charter, and “continue to maintain its college access program” and other “loan-
22   related services.”6 Defendants were paid “in cash, in full, at the allowed amount of
23   the secured claim” in order for TERI to “[h]onor” “its Guaranty Obligations,”
24
25   1
      See ECF No. 63 at pages 8-14 of 241, ECF No. 36 at page 101; TERI Ch. 11 ECF No. 306, at ¶7, ECF Nos. 520-
     522, 544, 753, 774.
26   2
         ECF No. 33-4, Luke Decl. ¶¶ 16, 24, 32.
27   3
         ECF No. 63 at 22:17-19, 23:6-9, 24:5-25, 25:1 of 241.
     4
         ECF No. 63 at pp. 36-37 of 241.
28
     5
         ECF No. 63 at 47-48, 91:13-24 of 241.
     6
         ECF No. 63 at 38:3-10 of 241.


                                     Response in Opposition to Notice of Supplemental Authority
                                                                 3
     Case 6:18-ap-01089-MH                   Doc 83 Filed 07/24/19 Entered 07/24/19 15:50:54        Desc
                                              Main Document    Page 4 of 6



 1   pursuant to the “terms of the applicable Guaranty Agreement and Deposit and
 2   Security Agreement.” 7
 3              Plaintiff continues to mistakenly rely on an Order and Agreement in TERI’s
 4   bankruptcy as support for his theory that TERI’s guaranty obligations pertaining to
 5   the Plaintiff’s loans were rejected. But that Order and Agreement applied only to
 6   “Pipeline Loans,” originated on or after TERI’s 2008 filing for Chapter 11
 7   Reorganization,8 and not to “Prior Loans,”9 such as Plaintiff’s. The “Purpose” of
 8   the Order and Agreement was to “minimize adverse consequences to qualified
 9   applicants” who were in the “Pipeline” at the time TERI filed its 2008 petition.10
10   RBS agreed to “release” TERI of its Guaranty only as to “post-petition” “Pipeline
11   Loans.”11 The Order and Agreement cited expressly does not apply to, and leaves
12   in place, TERI’s Guaranty of “Prior Loans” such as Plaintiff’s, which were already
13   originated, funded, guaranteed, pooled and assigned years prior, in 2006 and 2007
14   respectively.12
15                           b.    TERI’s guaranty obligations were not executory contracts
16              An “Executory Contract” is defined as a “contract under which the obligation
17   of both the bankrupt and the other party to the contract are so far unperformed that
18   the failure of either to complete performance would constitute a material breach
19   excusing performance of the other.” Vern Countryman, Executory Contracts in
20   Bankruptcy, 57 Minn. L. Rev. 439, 446 (1973). See also U.S. Attorney General
21   Opinion No. 59, Executory Contracts In Bankruptcy—Introduction, Threshold
22   Issues,          available         at      https://www.justice.gov/jm/civil-resource-manual-59-
23   executory-contracts-bankruptcy (2019) (Only “contracts where performance
24
25
     7
         ECF No. 63 at 57:23-24, 105-108, 110 of 241.
26   8
         ECF No. 46 at page 125.
27   9
         Id. at page 102.
     10
          Id. at page 103.
28
     11
          Id. at pages 103-104, 205.
     12
          Id. at page 106.


                                       Response in Opposition to Notice of Supplemental Authority
                                                                   4
     Case 6:18-ap-01089-MH      Doc 83 Filed 07/24/19 Entered 07/24/19 15:50:54         Desc
                                 Main Document    Page 5 of 6



 1   remains due on both sides are executory.” . . . “Contracts in which one party has no
 2   postpetition obligation or no obligation other than the payment of money are not
 3   executory.” . . . “A contract substantially performed is not executory.” (citations
 4   omitted.)).
 5         Here, 11 U.S.C. § 523(a)(8)(A)(i) requires only that the student loan is “made
 6   under any program funded in whole or in part by a” “nonprofit institution.”
 7   Defendants have shown that both of Plaintiff’s loans were “made”—with the verb
 8   “made” being in the past tense—“under [a] program funded in whole or in part by
 9   a” “nonprofit institution” —with the verb “funded” also being in the past tense.
10   Having guaranteed Plaintiff’s student loans at the time each loan was funded,
11   TERI’s obligation to guaranty the Plaintiff’s student loans was substantially
12   performed well before TERI filed bankruptcy, and so its obligation is not executory.
13   3.    Even if TERI’s Guaranty Obligations were Executory Contracts (which
           they were not) and even if TERI’s Ch. 11 reorganization is construed as
14         a rejection of those Executory Contracts (which it is not), Tempnology
           Supports This Court’s Conclusion that the Subject Loans Are
15         Nondischargeable
16         Plaintiff is not a party to the TERI guaranty agreements. Thus, to the extent
17   there was a breach of any obligations under the TERI guaranty agreements,
18   Tempnology teaches that Defendants, and only Defendants (not TERI and certainly
19   not Plaintiff), had the option to elect remedies. As such, the holding of Tempnology
20   actually supports Defendants’ right to reaffirm and rely on the guaranty obligations
21   expressed by a non-profit institution and, consequently, this Court’s ruling granting
22   summary judgment in Defendants’ favor. (Dkt. Nos. 70-71.). Moreover, just like
23   Mission Product Holdings, Inc. had the right to continue its rights under its license
24   in Tempnology—continuing to use the trademarks on the goods it was producing
25   pursuant to the licensed intellectual property—Defendants here would not lose the
26   nonprofit-funded character of its loans, even if the guaranty agreements were later
27   rejected, which they were not.
28



                           Response in Opposition to Notice of Supplemental Authority
                                                       5
     Case 6:18-ap-01089-MH      Doc 83 Filed 07/24/19 Entered 07/24/19 15:50:54         Desc
                                 Main Document    Page 6 of 6



 1                                         CONCLUSION
 2         For the foregoing reasons, Plaintiff’s Notice of Supplemental Authority
 3   should be stricken or ignored.
 4   Date: July 24, 2019                 SESSIONS FISHMAN NATHAN & ISRAEL, L.L.P.
 5                                       /s/James K. Schultz
 6                                       James K. Schultz, Esq.
                                         Attorney for Defendants
 7                                       National Collegiate Student Loan Trust 2006-1,
 8                                       National Collegiate Student Loan Trust 2006-4,
                                         National Collegiate Student Loan Trust 2007-4
 9                                       (erroneously sued as National Collegiate Student
10                                       Loan Trust 2007-1)
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                           Response in Opposition to Notice of Supplemental Authority
                                                       6
